 ASSOCIATION OF APARTMENT OWNERS127Association of Apartment Owners of the Whaler onKaanapali Beach and Hotel, Restaurant Em-ployees and Bartenders Union, Local 5, AFL-CIO. Case 37-CA-1573March 20, 1981DECISION AND ORDEROn November 6, 1980, Administrative LawJudge Richard J. Boyce issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and counselfor the General Counsel filed an exception and asupporting brief, to which Respondent filed an an-swering brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,I and conclusions of the Administrative LawJudge and to adopt his recommended Order asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Association ofApartment Owners of the Whaler on KaanapaliBeach, Lahaina, Maui, Hawaii, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, as so modi-fied:1. Add the following as paragraph 2(f), reletter-ing subsequent paragraphs accordingly:"(f) Make Canterbury whole for any loss of earn-ings and benefits caused by discriminatory reduc-tion of hours of work to the extent such reductionwas not voluntary, as determined at the compliancestage of this proceeding, with interest on lost earn-ings."2. Substitute the attached notice for that of theAdministrative Law Judge.' Counsel for the General Counsel has excepted to certain credibilityfindings made by the Administrative Law Judge. It is the Board's estab-lished policy not to overrule an administrative law judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. Stand-ard Dry Wall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3dCir. 1951). We have carefully examined the record and find no basis forreversing his findings.2 We have affirmed the Administrative Law Judge's finding that Re-spondent was unlawfully motivated in reducing Canterbury's hours andtherefore violated the Act. The remedy ordered by the AdministrativeLaw Judge did not include backpay based on the Administrative LawJudge's finding that Canterbury desired and willingly agreed to the re-duction in hours thereby suffering no detriment as a result. It is not clearfrom the record before us whether Canterbury desired and agreed to thesubstantial reduction in hours which in fact occurred. Accordingly, weaward backpay to the extent the reduction in hours was involuntary asdetermined at the compliance stage of the proceeding.255 NLRB No. 10APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT interrogate employees con-cerning their union attitudes or sympathies.WE WILL NOT discontinue our services onbehalf of the Fun Fund or announce a prohibi-tion against breaks because of our employees'support of a union.WE WILL NOT assign employees away fromtheir customary tasks, reduce their hours, con-dition their continued employment upon ac-ceptance of pay cuts and demotions in classifi-cation and type of work, or constructively dis-charge them (cause them to quit), because oftheir engagement in union and/or protectedconcerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in their exercise of rights under the Act.WE WILL, should the employees so request,resume our activities on behalf of the FunFund, as those activities were constitutedbefore October 3, 1979.WE WILL inform our employees, by postinga notice where notices to employees customar-ily are posted, that the prohibition againstbreaks announced by Joe Sabo on October 4,1979, has been retracted.WE WILL offer to Robert Canterbury andRobert Williamson immediate and full rein-statement to the jobs they held before theirconstructive discharges on October 11 andNovember 13, 1979, respectively; more specifi-cally, to the jobs they held before any alter-ation in job content was undertaken starting 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Canterbury on August 25, 1979; or, ifsuch jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their se-niority or other rights and privileges; andmake them whole for any loss of earnings andbenefits suffered by reason of those discharges,with interest on lost earnings.WE WILL make Canterbury and Williamsonwhole for any loss of earnings and benefitscaused by discriminatorily inducing them tomiss work from October 5 to 11, 1979, andOctober 31 to November 13, 1979, respective-ly, with interest on lost earnings.WE WILL make Williamson whole for anyloss of earnings and benefits suffered by reasonof his hours having been cut as of October 8,1979.WE WILL make Canterbury whole for anyloss of earnings and benefits suffered by reasonof his hours being cut as of August 25, 1980,to the extent such cut was not voluntarilyagreed to by Canterbury.ASSOCIATION OF APARTMENTOWNERS OF THE WHALER ON KAAN-APALI BEACHDECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thismatter was heard before me in Wailuku, Maui, Hawaii,on May 20 and 21, 1980. The charge was filed on Octo-ber 12, 1979, by Hotel, Restaurant Employees and Bar-tenders Union, Local 5, AFL-CIO, herein the Union.The complaint issued on December 28, 1979, was amend-ed during the hearing, and alleges that Association ofApartment Owners of the Whaler on Kaanapali Beach,herein Respondent, committed certain violations of Sec-tion 8(a)(l) and (3) of the National Labor Relations Act,herein the Act, as amended.I. JURISDICTIONRespondent is engaged in the operation of condomin-ium apartments on Maui. In the year preceding issuanceof the complaint, its gross income exceeded $500,000,and it purchased supplies worth over $28,000 from out-side Hawaii. Respondent is an employer engaged in andaffecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.Ill. ISSUESThe complaint alleges that Respondent violated Sec-tion 8(a)(3) and (1) of the Act in several respects con-cerning Robert Williamson and Robert Canterbury; thatit further violated Section 8(a)(3) and (1) by ceasing toadminister "certain employee benefit funds"; and that itviolated Section 8(a)(1) by certain remarks of its manag-ing agent, Herbert Nikola, and its superintendent ofbuildings and grounds, Joe Sabo.IV. BACKGROUND FACTSOn August 16, 1979, Williamson and Harry Kama, acoworker, informed the Union that Respondent's mainte-nance employees were interested in exploring representa-tion. That was followed by a meeting in Williamson'shome on August 23, attended by 8 or 10 employees and2 union officials. Additional organizing meetings wereheld in Williamson's home in the next few weeks. Wil-liamson signed a union card August 23 and some of theother signers returned their cards to him to be submittedto the Union. Williamson also was instrumental in ar-ranging a "debate" between union and management offi-cials, challenged certain management assertions from thefloor during the debate, and was the Union's observer inthe NLRB election that ensued.Canterbury signed a union card August 24, attendedsome if not most of the meetings at Williamson's, andconcerned himself with ascertaining from the employeeswhat changes they sought through organizing.If it did not know before, Respondent admittedlylearned of the organizational ferment "somewherearound the 26th or 28th of August," when Kama toldNikola that "the boys in the [maintenance department]were considering unionizing."' The Union petitioned foran NLRB election August 31.2 The election followed onOctober 2. The Union won, 8 to 7, and a Certification ofRepresentative issued October 11.v. THE ALLEGED 8(A)(I) VIOLATIONSA. Nikola1. AllegationThe complaint alleges that, on October 1, Nikola "im-plied that it would be futile for employees to select theUnion as their bargaining representative by telling em-ployees that only wages as prescribed in the MasterLabor Agreement would be paid if the Union were se-lected as their collective-bargaining representative,"thereby violating Section 8(a)(1).2. FactsThe morning of October 1, Nikola presided over ameeting of about nine maintenance employees. He dis-played a chart listing Respondent's maintenance employ-ees by name, after which were columns giving the classi-fication of each, the present wage rate of each, the wageeach would receive under the master agreement betweenthe Union and the so-called class A hotels in Hawaii, thepercentage of difference between the present wage ofAfter approximating that the conversation with Kama was on August26. 27, or 28, Nikola testified: "It was after an employees' meeting, whichwas August 21."2 Case 37-RC-2498. ASSOCIATION OF APARTMENT OWNERS129each and the wage under the master agreement as of De-cember 1, and the hourly amount each would pay asunion dues.Nikola recited the data on the chart stating, with refer-ence to the column containing wage levels under themaster agreement, that, "if you vote union, you will re-ceive this." One of the employees, Robert Williamson,objected that the chart was "not valid at all"; that theemployees would not be voting for a contract in the nextday's election, but for union representation; and thatwages "would be negotiable" should the Union win. Wil-liamson elaborated that the Union would not be "bound"to the master agreement concerning its dealings with Re-spondent; that "a complete, separate contract" would benegotiated; and that the master agreement was only "anexample" of what a labor agreement looks like.Nikola persisted for a time that wages would be inconformity with the class A agreement, later amendingthat Respondent "might not have the same agreement,"instead being class B because of the small size of its staffand the "lack of certain amenities that are normal inmajor hotels." At one point, Canterbury asked if it weretrue, as Williamson had stated, that wages would be ne-gotiable. Nikola replied that they would.33. ConclusionNikola's intent in the early stages of the meeting plain-ly was to impart the impression that wages would be dic-tated by the master agreement, willy-nilly, should theemployees vote the Union in. By the meeting's end,however, having been corrected by Williamson, he hadconceded that wages would be negotiable. Assuming forargument that Nikola's conduct before this concessionwould have constituted a violation as alleged, it is con-cluded that the concession neutralized the situation andthat the allegation therefore is without merit.B. SaboI. AllegationsThe complaint alleges that, on October 1, 1979, JoeSabo, Respondent's maintenance superintendent, "inter-rogated ...employees regarding their union member-ship, activities, and sympathies"; that, on October 4, he"threatened ... employees that [Respondent] would dis-continue granting breaks because they selected the Unionas their bargaining representative"; and that he therebyviolated Section 8(a)(l) of the Act in each instance.3 Williamson and Canterbury are credited, as against Nikola's denial,that Nikola initially asserted that if the Union were voted in the employ-ees would be paid in accordance with the class A master agreement. Theelaboration accompanying Nikola's denial that he told the employees hethought they "should know ... what rates were in" that agreement, asindicative of "typical wages," was lame and unconvincing. Nikola. on theother hand, is credited concerning Respondent's perhaps being a class Boperation, as against William's testimony that Nikola said Respondentprobably would be willing to negotiate only as a class B facility, meaningthat wages probably would be less than in the class A agreement. Nikolasimply was the more plausible and convincing of the two in this regard.Nikola and Canterbury agree that Nikola eventually conceded that wageswould be negotiable.2. FactsAfter the meeting just described, Williamson and Can-terbury went into the maintenance office, next door,where Sabo asked Williamson what he thought "aboutthis union thing," and asked Canterbury how the meet-ing went and what his views were concerning the Union.Williamson did not reply to the question asked him, andCanterbury answered that he "really did not know" howhe would vote.4On October 4-2 days after the election-Williamsonoverheard an exchange between a coworker, SteveWilson, and Sabo. Sabo, responding to Wilson's requestthat a bench be placed in the maintenance shop so theemployees "could sit down" while on break, declaredthat, "as of yesterday, there will be no more breaks." Al-though this statement was not directed to Williamson, hethereupon ceased taking breaks, as did some but not allof the others. There is no evidence that those continuingto take breaks encountered any difficulty with manage-ment.53. ConclusionsIt is concluded, without need for discussion or cita-tion, that Sabo violated Section 8(aX)(1) as alleged byasking Williamson what he thought "about this unionthing," and by asking Canterbury his views concerningthe Union.It is further concluded that Sabo's remark to Wilsonthat, "as of yesterday, there will be no more breaks,"violated Section 8(a)(l) as alleged. There can be littledoubt, given the timing and lack of provocation other-wise, that this was a punitive lashing out in response tothe adverse election result.VI. THE ALLEGED 8(A)(3) AND (I) VIOLATIONSCONCERNING WILLIAMSON AND CANTERBURYA. AllegationsI. CanterburyThe complaint alleges that, on September 1, 1979, Re-spondent "reduced the number of working hours and as-signed more onerous tasks to "Canterbury"; that, on Oc-tober 6, it offered him "a choice between a layoff or alower paying job"; that, on October 6, it induced him toquit in circumstances amounting to constructive dis-charge; and that it, being motivated throughout by Can-terbury's union and other protected activities, violatedSection 8(a)(3) and (1) of the Act in each instance.2. WilliamsonThe complaint alleges that, on October 4, 1979, Re-spondent "refused to allow ...Williamson to continue4 Williamson and Canterbury, respectively, are credited that Saboquestioned each as set forth. Sabo's generalized assertion that he "did notask anyone about their union sympathies or beliefs" lacked conviction.I Williamson is credited, as against Sabo's denial, that Sabo made theremark to Wilson as set forth. Williamson for the most part was a moreimpressive witness than Sabo. That a no-break policy was not thereafterenforced does not militate against Sabo's making the remark, in pique,following the election. Wilson did not testify. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDto take breaks"; that, on October 5, it "reduced thenumber of [his] working hours"; that, on November 5, itoffered him "a choice between a layoff or a lowerpaying job"; that, on November 5, it induced him to quitin circumstances amounting to constructive discharge;and that it, being motivated throughout by Williamson'sunion and other protected activities, violated Section8(a)(3) and (1) of the Act in each instance.B. Facts1. Additional backgroundThe facility with which Respondent is involved con-sists of 360 living units, divided between two 12-storytowers, plus common areas in the form of lobbies, hall-ways, stairwells, elevators, parking lots, grounds, etc. Ofthe 360 units, 120 are single-owner condominiums, 50 aremultiple-owner or time-interval condominiums, and 190are occupied on a rental basis. Respondent at all timeshas been responsible for the maintenance of all commonareas. Until February 5, 1979, it also was fully responsi-ble for the maintenance of the rental units; and, untilJuly 16, 1979, it was similarly responsible for the time-interval units. On those dates, respectively, its responsi-bility for the rental units was reduced to 2 days perweek, and for the time-interval units to servicing the airconditioning.During a meeting of Respondent's board of directors,on July 27, 1979, there was a considerable discussionwhether to retain the customary numerical strength ofthe maintenance crew, about 16, as opposed to contract-ing out. Nikola and Sabo both were opposed to contract-ing out, thinking it would be an economy to retain thestatus quo. Sabo reported, moreover, that "employeeturnover" was troublesome; that "it is difficult to findsuitable employees to replace those that leave." Theboard decided to promote the availability of the mainte-nance employees to work for individual condominiumowners in other than common areas, on a time-and-mate-rials basis, to defray the expense of keeping the comple-ment at the existing level.2. Still further backgroundOn August 16-the day Williamson and Harry Kamamade first contact with the Union-one of the employ-ees, Dwight Cambra, told Williamson that Cambra wasabout to be laid off. The next day, August 17, William-son and several coworkers, Canterbury among them,confronted Sabo about this. Williamson, acting as spokes-man, announced that they were there pursuant to thegrievance procedure set forth in Respondent's employeerelations handbook. Sabo refused to deal with them, stat-ing that "this is not the way to bring up a grievance."After work on August 17, several of the employeesmet at Williamson's home, where they drafted a letterfor Nikola concerning Cambra and decided to withdrawmoney from the employees' "Fun Fund" to finance theprosecution of a grievance on his behalf. The letter, laterdelivered to Nikola by Harry Kama, stated that it wasfrom the worker's grievance committee; that the commit-tee felt "there have been direct violations by manage-ment of the Employee Relations Handbook ...and theHouse Rules"; that "the first point that we would like totake up" was the Cambra matter; that Sabo had been"notified of this grievance ...and he refused to com-ment on the subject"; and that the committee "wouldlike this grievance settled by an impartial arbitration as-signed by the Federal Med. Conc. Serv. as soon as possi-ble."This was followed by what was to have been a routinemeeting between management and the maintenance em-ployees on August 21. Nikola presided. After discussingsome housekeeping matters, he raised the subject of theemployees' letter, indicating that he did not understand"what this is." Williamson explained that the employees"were following the grievance procedure," to whichNikola declared that they "were not following the griev-ance procedure at all." Williamson replied that "theintent" of the letter was to notify Nikola "that within 10days we would like an audience ...to present a pack-age of material" regarding Cambra's layoff.Nikola repeated that the letter "does not follow theprocedure," adding that he would like to have a list ofthose "involved in the Grievance Committee," andwould like another meeting for a general discussion ofthe grievance procedure. He further stated that, as far ashe was concerned, Cambra was not to be laid off and hedid not foresee anyone else being laid off, either. As itturned out, Cambra was not laid off.There being nothing more on that subject, someoneasked why Sabo's son, Chris, was not at the meeting.Chris worked in the maintenance department. Sabo an-swered that Chris "was taking some time off, and ...was only working two days a week."6Canterbury askedif the rest of the employees had "the same opportunitiesto do the same thing." Nikola replied that, while eachcase would have to be handled individually, Respondent"would try to accommodate people under the same con-ditions." With that, as Williamson recalled, "a lot ofpeople jumped in with complaints about Chris Sabo re-ceiving preferential treatment." Williamson asked whyChris "gets paid to eat breakfast in the room7... [and]to watch the Super Bowl." Sabo reacted by calling Wil-liamson "an instigator," and mentioning that the employ-ees had "stormed" into his office with their "demands"on August 17.8By now, as Williamson recalled, the meeting was"really hot." Nikola closed the subject and restored calmby saying he would schedule a followup meeting regard-ing Chris Sabo when Chris "could be there to defendhimself."A followup meeting was held August 24. Chris Sabowas there; his father was not. Nikola opened the meetingby asking if anyone had anything to say. Williamson, re-ferring to a piece of paper on which he had made notes,"read off a few of the grievances" that employees hadmentioned to him concerning Chris. When Chris at-6 Sabo testified that Chris had been encouraged to go from full to parttime that summer because seasonal low occupancy had reduced the needfor maintenance work.I I.e., the unit in which his parents lived.8 Williamson is credited, as against Sabo's denial, that Sabo called himan instigator. As stated in an earlier footnote, Williamson for the mostpart was a more impressive witness than Sabo. ASSOCIATION OF APARTMENT OWNERS131tempted to argue with him, Williamson said he did notknow if the allegations were true, and that Chris shouldargue with those who made them. Canterbury questionedChris about being paid while studying and taking 2-hourlunch breaks. Chris countered that Canterbury hadworked only 4 of the 8 hours for which he had beenpaid the previous Sunday and that he spent Sundayswith his girlfriend while being paid. After the meetinghad gone on in this fashion for a time, Nikola ended it bysaying that everything to be said had been said, and that"there could be some improprieties in the way Chris washandling the situation."After the meeting, Nikola told Williamson that he,Williamson, had been "made a fool of." Williamson, iratethat Kama had left early in the meeting leaving him totake "the brunt of it," agreed.As previously mentioned, Nikola learned on August26, 27, or 28, if not before, that "the boys ... were con-sidering unionizing," and the Union filed for an electionAugust 31. On August 30, Nikola submitted a letter tothe president of the board of directors, reporting his andSabo's decision to give raises to six of the maintenanceemployees, and adding:In addition, the change in type and amount of workwithin the General Maintenance Category leads tothe reduction and possible elimination of two em-ployees. One, in the more skilled maintenance cate-gory and the other in the specialized maintenancecategory, namely carpentry. These decisions will bemade as the work load dictates with the Mainte-nance 2/C employee volunteering to go on a 2-dayworkweek starting September 1, 1979.One of those contemplated by the quoted languagefrom the letter, the one in the "skilled maintenance cate-gory," was Canterbury. The other, in the "specializedmaintenance category," was Williamson. Asked why oneor both were not terminated at this time, Nikola testifiedthat Respondent's management consultant had "suggest-ed that it would be better not to make any majorchanges with reduction of staff," because "it might beconstrued as anti-labor or anti-union practice."Nikola's August 30 letter professedly was preceded byone to the president dated August 22, which, referring tothe above-described employee meeting of August 21,stated:I had a meeting with all the employees .yester-day afternoon. After reviewing their comments andopinions, I have initiated a study of the present per-sonnel policies with regard to adjusting salaries,wages, benefits, and job assignments for any inequi-ties that may be uncovered by my study.I will meet with Joe Sabo on Wednesday, August29, 1979, to make any necessary adjustments.It is concluded that this document was of after-the-factmanufacture, to impart the impression that the "possibleelimination of" Canterbury and Williamson alluded to inthe August 30 letter stemmed from a process undertakenbefore Respondent learned of the union activity. Thisconclusion derives from these considerations: The docu-ment dated August 22 to the contrary, there was nothingin the meeting of the 21st warranting a broad-gauge"study of present personnel policies"; the record containsno satisfactory explanation why, Nikola and Sabo seem-ingly being readily available to each other on a dailybasis, they would not be meeting before August 29 to goover these matters; and, had the document dated August22 been genuine, it would seem likely that the letter ofAugust 30 would have referred to it in view of the lat-ter's ostensible followup character.3. Canterbury specificsCanterbury began with Respondent, as a maintenancehelper, in April 1978. His starting pay was $5.71 perhour. When he quit, in October 1979, he was classified asa maintenance man 2nd class, and was paid S6.65.9 Hisduties, until changed as described below, were "fixingabout everything there was to fix"-ovens, dishwashers,air conditioning, toilets, etc. Two others, Harry Kamaand Chris Sabo, also performed those duties. Both weremore senior and of higher rank than Canterbury.On August 25-the day after the second meeting inwhich Chris Sabo's alleged preferential treatment wasdiscussed-Canterbury was instructed not to repair anoven previously assigned to him. He instead was as-signed to polish light fixtures, an assignment lasting 2 or3 days; and thereafter seldom was called upon to use hisrepair tools.Shortly after the second meeting, as well, Joe Sabo re-minded Canterbury of his remark in the August 21 meet-ing about Chris's working a 2-day week, and asked ifCanterbury would like to do the same. Canterbury re-plied that he wanted to build a boat and so would "ap-preciate" fewer hours. Sabo stated: "Well, pretty soon Iwill be putting you on that, or I will be laying you offcompletely."10Effective September 4, Canterbury'sweekly hours were reduced from 40 to 16, assertedly be-cause of lack of work and his willingness. No convincingevidence was supplied in support of the lack-of-work as-sertion, only generalizations.On October , Canterbury asked Sabo how muchlonger the 16-hour schedule would last, explaining thathe wanted more hours to enable the purchase of materi-als for the boat. Sabo said to check with him October 4.Canterbury did, and Sabo said that, while he was "unde-o Canterbury testified that he received a raise to S6.85 in July 1979. Anotice given him on October 5, informing him that his pay was being re-duced to S4.50, stated, however, that he then was receiving $6.65. Thenotice would seem more reliable, and is credited.10 Sabo is credited that Canterbury voiced a willingness to work fewerhours, so he could build a boat. Canterbury testified that, answeringSabo's question if he would like to work a 2-day week, he said he "couldnot live off of that." Sabo was the more convincing on the point, particu-larly since there is no indication that Canterbury objected when his hourssubsequently were reduced: since Nikola credibly testified that Canter-bury told him, "just a few days after" the reduction went into effect, thatit "did not hurt" him because he was "planning to build a boat"; andsince Nikola's August 30 letter to the president of the board, previouslyquoted, alludes to Canterbury's "volunteering to go on a 2-day work-week starting September 1,. 1979." 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDcided," the existing arrangement probably would contin-ue "for about another month." 'On October 5, Sabo handed Canterbury a notice that,as of the next Monday, October 8, he was to be restoredto full-time work, but was being reduced in classificationto maintenance man 3rd class, at a wage of $4.50. Thenotice explained:Due to the reduction of work in the General Main-tenance 2/C category, it is necessary to reduce themanpower hours of this section. However, due toyour seniority & abilities, you qualify for a positionin Gen. Maint. 3/C on a full-time basis starting thisdate.After digesting the notice, Canterbury remarked thathe did not think the action was in accord with the Em-ployee Relations Handbook. Sabo countered that heshould "bring in a lawyer" if that was the way he felt,then asked if he would accept the new situation. Canter-bury said he would "be there."Canterbury failed to report on October 8, or on the 2following days, explaining that he felt he "was beingcheated out of [his] job, and he wanted to find out what[he] could do about it."12When he finally reported, onOctober 11, Sabo "just blew up"-Canterbury's depic-tion. During the exchange that followed, Sabo asked ifCanterbury was accepting the new assignment. Canter-bury answered that he was not, prompting Sabo to de-clare: "That means you quit." Canterbury insisted that hewas not quitting, and the exchange continued in that veinfor a time, no one yielding. It finally ended when Sabotold Canterbury to go see Nikola.Nikola, although saying he "had no idea" that Sabowas going to change Canterbury's job, stated: "I am notgoing to give you back your other job. So, what do youwant to do?" Canterbury replied that he was quitting the$4.50-an-hour job, but not his "normal job." He has notworked for Respondent since.Sabo testified that the idea of offering Canterbury thenew situation was "to give him fulltime work" and thathe "could have stayed at two days a week." Sabo contin-ued that the new job would have entailed "sweeping,moving rubbish, [and] cleaning"; that "maintenance [had]dropped off so drastically, all that was left was the clean-ing"; that Canterbury was selected to be taken off main-tenance because he was less senior than Kama or ChrisSabo; and that he hoped that maintenance "would pickback up," enabling Canterbury's return to his former job.Regarding the reduction in pay, Sabo testified that$4.50 is Respondent's lowest hourly rate, except formaids, and that even someone hired off the street for thetasks in mind for Canterbury would have received thatamount. Sabo admittedly had the authority to offer Can-terbury more. One of his explanations for not doing sowas that he had reservations about Canterbury's attitudein the new job, so thought it prudent that he submit to a"temporary trial period, to see if it was going to workI' Sabo is credited that Canterbury gave the need for boat materials ashis reason for wanting more hours. Canterbury's testimony is silent onthe point.12 Canterbury did not disclose what he did in this regard.out." Sabo conceded that Canterbury had "performedadequately" in his former classification, which involved a"more complicated type of work," and that he was"sure" Canterbury "could do" the new work, but that hewas in doubt whether Canterbury "would" do the newwork.A second Sabo explanation for offering the minimumrate was that there is "just a general consensus that whenyou start at a certain category, you start at the bottom ofthe ladder and you work up." He added, however, thatthere is no established rule requiring this. Indeed, agroundsman hired in the 3d class category a few weeksafter Canterbury quit was started at $5 an hour, Sabo ex-plaining that he had been recommended by outsiders.For that matter, Williamson was hired as a maintenancejourneyman st class; and Canterbury himself, althoughhired as a maintenance helper, was started at 5.71 perhour.Canterbury's union and other activities have been pre-viously described. 34. Williamson specificsWilliamson began with Respondent, as a maintenancejourneyman Ist class, in November 1978. His startingpay was $7.32 per hour. When he quit, in November1979, he was classified as a maintenance specialist, step 1,receiving $8.05, when doing masonry work, and as amaintenance specialist, step 2, receiving $7.65, whendoing carpentry work. His duties, until changed as de-scribed below, involved constructing and repairing ma-sonry walls and planters, mending damaged doors, re-placing signs, and performing sundry cabinetry-typetasks for individual condominium owners on the time-and-materials basis mentioned earlier. Respondent hadtwo other maintenance specialists, a painter, and a part-time electrician. Williamson was Respondent's first andonly specialist carpenter. Sabo testified that his dualskills, in carpentry and masonry, made "a very goodcombination"-"you don't find that very often."As previously described,14 Williamson overheard aconversation between a coworker, Steve Wilson, andSabo on October 4 in which Sabo announced that, "as ofyesterday, there will be no more breaks." Also as earliermentioned, Williamson and some others thereuponceased taking breaks, but there is no evidence that thosecontinuing to take breaks encountered any difficulty withmanagement.On October 4, as well, Sabo directed Williamson toturn in all his outstanding work orders so Sabo "couldre-analyze and see what was going on." Williamsonthereupon was told that he would be doing no morework for individual owners, and two pending ordersfrom owners for Murphy beds to be done by him, werecanceled. Williamson credibly testified that the construc-tion and installation of a Murphy bed could take as muchas 2 weeks. Then, on October 5, Williamson receivedwritten notice that, as of the next Monday, October 8,'3 See secs. IV, and VI, , supra."4 See sec. V, supra. ASSOCIATION OF APARTMENT OWNERS133his weekly hours were being cut from 40 to 24 "due toworkload."Williamson continued to do carpentry and masonrywork, confined to common areas and on the reducedschedule, until October 31, when Sabo issued him a joborder stating:The stairways, inside & outside landings are in needof good cleaning. Start at the very top and workdown; scrub in corners & center areas to remove allsoil, wipe down any soil on walls or toe-kick as re-quired. See me for proper cleaning solution, brushes& other cleaning gear.This job order further stated, in explanation of the as-signment: "Do [sic] to lack of carpentry or masonrywork-I can try to give you other work (same pay rateof 7.65)." Williamson never before had received an as-signment of this sort. It was the joint decision of Nikolaand Sabo.'s5Tasks such as this, which were part of Re-spondent's semiannual cleanup, previously were done bypeople specially hired for the purpose. Williamson credi-bly testified, moreover, that they used mops and hoses,rather than brushes. Instead of complying with the as-signment, Williamson went home, first informing theoffice that he was leaving. He later called in that he wassick.Williamson stayed off the job until November 13,when he and an official of the Union, Mel Shiroma, metwith Nikola. Nikola said that he had been satisfied withWilliamson's work, but that "there just was not enoughwork to keep" him busy as a carpenter and mason.Nikola continued that Williamson could stay on the pay-roll, as a groundskeeper or utility person, being paid"somewhere in the neighborhood" of $5 per hour. Wil-liamson replied that he instead would take a layoff. Thenext day, he turned in his tools and received his finalcheck.Sabo testified that the reduction in Williamson's hours,as of October 8, and his later removal from carpentryand masonry work were necessitated by a major diminu-tion in that work resulting from two developments: Thesubstantial elimination of Respondent's responsibility forthe maintenance of rental and time-interval units, dis-cussed above;'6and a decision of the board of directors,prompted by complaints from outside contractors, thatRespondent cease making its employees available to theindividual owners on a time-and-materials basis.Sabo is not credited that the former development hada significant impact on the amount of work for William-son. Its two steps occurred in February and July-months before the personnel actions in question. Beyondthat, Sabo eventually conceded that he did not know ifthe removal of the rental units from Respondent's area ofresponsibility had an effect ("I did not say it had aneffect; I said it could."); and that the time-interval unitshad generated "very, very little work" of a carpentry/masonry nature. Sabo continued that, when Williamsonlb Sabo testified: "We were trying to do anything to keep him thereand keep him on the payroll." He added: "Possibly a magic wand or amiracle" would create "some more carpenter work for the man."'6 See sec. VI, B, supra.was hired, it was not anticipated that he would work inthe time-interval units. Nor is Sabo credited concerningthe supposed decision of the directors. Not only was heunconvincingly vague about the alleged contractor com-plaints, but there is no documentation that the directorsever made such a decision, even though Respondentchose to introduce certain minutes of the board's delib-erations for other purposes, and those minutes reveal thatthe meetings were recorded in meticulous detail.The record indicates that some of the work formerlydone by Williamson was done by Chris Sabo during thetime that Williamson was on a reduced schedule. Thus,Chris Sabo repaired a door on one of Williamson's offdays, and told Williamson that he did carpentry workwhen Williamson was gone. Joe Sabo admittedly knewof this disclosure by Chris to Williamson. He testifiedthat it was untrue, and that Chris had explained to himthat he "was trying to agitate" Williamson when he saidit. This testimony was lamely rendered and is not cred-ited. 7Williamson credibly testified that, with the exceptionof one incident, he and Sabo communicated only by noteafter the election. That incident, on or about October 12,concerned Williamson's having reported to Respondent'ssecurity force that a saw was missing. Harsh wordsensued between Williamson and both Sabos, duringwhich Joe Sabo asked Williamson if he was going toquit, declared to Chris that there is "no sense talking to asmartass like" Williamson, and called Williamson "thebiggest troublemaker" he had ever seen. SC. ConclusionsIt is concluded, as concerns this aspect of the case, Re-spondent violated Section 8(a)(3) and (1) substantially asalleged. Among the aggregate of factors contributing tothis conclusion are these:(a) Williamson and Canterbury were prominent intheir union and protected concerted activities. William-son was the lead employee spokesman in the confronta-tions with management regarding both the Cambra andChris Sabo matters. There can be no doubt, moreover,that the employees' activities relative to those matters,being concerted and pertaining to terms and conditionsof employment, come under the protection of the Act.Williamson was conspicuously prounion, as well, joiningwith Kama in making initial contact with the Union, vol-unteering his home for organizational meetings, collect-ing and submitting signed union cards, and being theUnion's election observer.Canterbury, while less active than Williamson, never-theless was vocal concerning Chris Sabo during theAugust 21 and 24 meetings, engaging in an accusatoryexchange with Chris in the latter, and was overtlyprounion.(b) Respondent seemingly linked both Williamson andCanterbury with the organizational effort. Nikola testi-7' Chris Sabo did not testify.'8 Williamson is credited over Sabo's denial that Sabo made the "trou-ble maker" remark. As earlier noted, Williamson generally was the moreimpressive witness, and his rendition of this incident carried the greatersuasive thrust. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled that they were not terminated on or about August30, coincident with his letter to the president of theboard alluding to their "possible elimination," and withan alleged drop-off in work, out of fear that "it might beconstrued as anti-labor or anti-union practice."(c) The timing of the actions concerning Canterburyand Williamson suggests a causal relationship betweentheir union and/or other protected activities and thoseactions. On August 25-the day after the second meetingover Chris Sabo-Canterbury was relegated to the shin-ing of light fixtures, never again to perform his custom-ary repair functions; and was told, at or about the sametime, that he soon would be laid off or reduced to a 2-day week.On August 30, by then admittedly aware of the unioncampaign, Nikola dispatched the letter to the presidentof the board speaking of the "reduction and possibleelimination of" Canterbury and Williamson; after which,the Union having filed for an election on August 31,Canterbury's weekly hours were cut from 40 to 16 as ofSeptember 4. On October 4-2 days after the election-Joe Sabo an-nounced that there would be "no more breaks," directedWilliamson to turn in his outstanding work orders so hecould "re-analyze" them, and severely curtailed thework available to Williamson by cancelling pendingorders from individual owners and discontinuing Wil-liamson's availability to them.On October 5-three days after the election-Canter-bury was told that, as of October 8, his hourly wage wasbeing cut from $6.65 to $4.50 and that his classificationwas being reduced from maintenance man 2d to 3d class;and Williamson was told that, as of October 8, hisweekly hours were being cut from 40 to 24.On October 31-a little over 3 weeks after his hourshad been cut-Williamson was assigned to give the stair-ways a "good cleaning," an assignment never beforegiven him, in lieu of doing his customary carpentry/ma-sonry chores; and, on November 13, was told he couldstay on the payroll, but as a groundskeeper or utilityperson, at an hourly wage of about $5 rather than $7.65/$8.05.(d) Respondent's stated reasons for its actions concern-ing Canterbury and Williamson bespeak pretext. There isno convincing evidence-indeed, very little evidence atall, other than broad generalization-to support Re-spondent's contention that a significant reduction inwork attended the cut in Canterbury's hours and hisreassignment from repair work to "sweeping, movingrubbish, [and] cleaning."Sabo's assertion that Canterbury's pay was cut becauseof reservations about his attitude and willingness to dohis newly assigned tasks suggests that Sabo was moreintent upon inducing a bad attitude-perhaps therebycausing Canterbury to quit-than in addressing an exist-ing state of mind. Sabo's second explanation for the cutin pay-that one starts "at the bottom of the ladder"19 Even though Canterbury desired and willingly agreed to this reduc-tion in hours, the inference is strong that Respondent was unlawfully mo-tivated in proposing and implementing it. It is concluded, therefore, thatthe arrangement violated Sec. 8(a)(3) and (I) as alleged, Canterbury'swillingness notwithstanding.when placed in a new job category-likewise is rejected,there being no substantial evidence of such a practice.With respect to the reduction in Williamson's hours,his being assigned away from carpentry/masonry work,and the eventual conditioning of his continued employ-ment upon acceptance of a severe pay cut and demotionto a utility or groundskeeper classification, Sabo's testi-mony was rejected earlier that these measures derivedfrom a lack of work. As then noted, he first cited theelimination of responsibility for the rental and time-inter-val units as taking away work, only to concede thatthose developments were of slight if any moment; andhis testimony of a directors' decision, inspired by thecomplaints of outside contractors, to stop placing theemployees at the disposal of individual owners was dis-credited because of his vagueness and the absence ofdocumentation.While Respondent did stop doing work for theowners, and this undoubtedly did cut into the things forWilliamson to do, there is no convincing evidence thatthis was compelled by circumstances outside its control.The inference thus is warranted that, just as the cut inCanterbury's pay seemingly was designed to inducerather than address a bad attitude, provoking him to quit,the cessation of work for the owners was meant tocreate a situation giving colorable grounds to initiate theprocess finally causing Williamson to quit.(e) The after-the-fact manufacture of the allegedNikola letter dated August 22, to convey the impressionthat the "possible elimination of" Canterbury and Wil-liamson alluded to in Nikola's August 30 letter was thecontinuation of a process begun before Respondentlearned of the union activity, speaks eloquently andalmost conclusively of unlawful motivation.(f) As against Respondent's contentions of a lack ofwork, Sabo expressed concern as recently as the July 27directors' meeting over turnover and the difficulties infinding suitable replacements.(g) Finally, even though both Canterbury and William-son quit, they are entitled to claim the benefits of unlaw-ful discharge. Respondent, by so radically altering thecontent of their jobs and their pay, virtually forced themto quit, and it is plain from the foregoing recital that itdid so because of their union and protected concerted ac-tivities. Fidelity Telephone Company, 236 NLRB 166(1978); Crystal Princeton Refining Company, 222 NLRB1068, 1069 (1976).VII. THE ALLEGED 8(A)(3) AND (4) VIOLATIONSCONCERNING THE BENEFIT FUNDSA. AllegationThe complaint alleges that, on October 3, 1979, Re-spondent "discontinued payroll deductions of, and themanagement of, certain employee benefit funds" becauseof the employees' union and other protected activities,thereby violating Section 8(a)(3) and (1) of the Act.B. FactsThe fun fund, previously mentioned in connectionwith the anticipated Cambra grievance, was a creation of ASSOCIATION OF APARTMENT OWNERS135the employees and had been in existence for severalmonths before the events in question. It was financed bypayroll deductions at the rate of 10 cents per hour fromthe checks of participating employees. The idea, on thefund's inception, was to use the accrued interest to payfor a Christmas party, at which time the principal wouldbe recalled for whatever purpose the employees chose.Until October 3, the fund was administered by Respond-ent's office staff. The employees had asked Nikola, at thebeginning, if Respondent would oversee payroll deduc-tions and otherwise administer it, and he agreed-"it wasa courtesy and I saw no reason not to do it." Nikola, JoeSabo, and Kama were authorized to make withdrawalsfrom the fund's bank account.On October 3-the day after the election-Nikolaturned over the fund's bankbook and other records toHarry Kama. Nikola explained to Kama that, having"heard some insinuations that there might be somemisuse of the fund," he no longer wanted to be involvedwith it. There is no convincing evidence that such in-sinuations in fact had been advanced, Nikola testifyingvaguely that, "just about the time I made the decision toturn the fund over ...I had heard that someone feltthat we were not crediting the interest properly, or notproperly handling the funds."A day or so after Nikola turned over the materials, theemployees voted to discontinue the fund, after whichtheir contributions were returned to them. During themeeting culminating in the vote to discontinue, Joe Sabotold the employees that there would be no more payrolldeductions.C. ConclusionsIt is concluded that Respondent's services on behalf ofthe fun fund were a job-related benefit to the employees.Cf. Laredo Coca Cola Bottling Company, 241 NLRB 167(1979); Seattle-First National Bank, 176 NLRB 691(1969). It is further concluded that the discontinuance ofthose services, coming the day after the election and ac-companied by an unconvincing stated rationale, wasprompted by the adverse election result. It follows thatthis conduct violated Section 8(a)(3) and (1) as alleged.CONCLUSIONS OF LAWRespondent violated Section 8(a)(1) on October 1,1979, when Joe Sabo asked Williamson what he thought"about this union thing," and asked Canterbury his viewsconcerning the Union and on October 4, when Sabo de-clared that, "as of yesterday, there will be no morebreaks."Respondent violated Section 8(a)(3) and (I) as follows:(a) By assigning Canterbury away from repair work onand after August 25, 1979; by reducing his weekly hoursfrom 40 to 16 as of September 4; by conditioning hiscontinued employment upon acceptance of an hourlypay cut from $6.65 to $4.50 and demotion to mainte-nance man 3d class, to be effective October 8; and byconstructively discharging him on October 11.(b) By reducing Williamson's weekly hours from 40 to24 as of October 8, 1979; by conditioning his continuedemployment upon acceptance of an hourly pay cut from$7.65/$8.05 to about $5 and demotion to a utility orgroundskeeper classification; and by constructively dis-charging him on November 13.(c) By discontinuing its services on behalf of the funfund on October 3, 1979.(d) By Sabo's announcement of a prohibition againstbreaks, stated October 4, 1979.20Respondent did not otherwise violate the Act as al-leged.THE REMEDYWith two exceptions, the remedy shall be standard forthe violations found. The exceptions are these:(a) Even though Respondent was unlawfully motivat-ed in reducing Canterbury's hours, and therefore violat-ed the Act in that regard, Canterbury desired and will-ingly agreed to that arrangement. Consequently, havingsuffered no detriment from this misconduct, Canterburyis entitled to no backpay because of it.(b) After being informed on October 5 that his paywas to be cut and the content of his job altered, Canter-bury stayed away from work for a time before finallyquitting on October 11. Similarly, Williamson left workOctober 31 upon being assigned to clean stairways, stay-ing away until he finally quit on November 13. Sincethese absences were unlawfully induced, as part of anoverall discriminatory scheme, Canterbury and William-son are entitled to recompense for any wages and bene-fits lost as a result.ORDER21The Respondent, Association of Apartment Owners ofthe Whaler on Kaanapali Beach, Lahaina, Maui, Hawaiiits officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees concerning their union at-titudes or sympathies.(b) Discontinuing its services on behalf of the fun fundor announcing a prohibition against breaks because of itsemployees' support of a union.(c) Assigning employees away from their customarytasks, reducing their hours, conditioning their continuedemployment upon acceptance of pay cuts and demotionsin classification and type of work, and constructively dis-charging them (causing them to quit), because of theirengagement in union and/or protected concerted activi-ties.(d) In any like or related manner interfering with, re-straining, or coercing its employees in their exercise ofrights under the Act.2. Take this affirmative action:a0 While subsequent events indicate that Sabo probably did not trulyintend to prohibit breaks, Williamson and certain others took him at hisword, and there is no evidence of a retraction. It is appropriate to con-clude, therefore, that the ban was imposed.21 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided bySec. 102.46 of the Rules and Regulations of the National Labor RelationsBoard, the findings, conclusions, and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Should the employees so request, resume its activi-ties on behalf of the fun fund, as those activities wereconstituted before October 3, 1979.(b) Inform its employees, by posting a notice wherenotices to employees customarily are posted, that theprohibition against breaks announced by Joe Sabo onOctober 4, 1979, has been retracted.(c) Offer to Robert Canterbury and Robert Williamsonimmediate and full reinstatement to the jobs they heldbefore their constructive discharges on October 11 andNovember 13, 1979, respectively; more specifically, tothe jobs they held before any alteration in job contentwas undertaken starting with Canterbury on August 25,1979; or, if such jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their seniority orother rights and privileges previously enjoyed, and makethem whole for any loss of earnings and benefits sufferedby reason of those discharges, with interest on lost earn-ings.22(d) Make Canterbury and Williamson whole for anyloss of earnings and benefits caused by discriminatorilyinducing them to miss work from October 5 to 11, 1979,and October 31 to November 13, 1979, respectively, withinterest on lost earnings.22 Interest, wherever provided for herein, shall be computed in ac-cordance with Florida Steel Corporation, 231 NLRB 651 (1977). See, gen-erally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962). Backpay shallbe computed in accordance with F. W. Woolworth Company, 90 NLRB289 (1950).(e) Make Williamson whole for any loss of earningsand benefits suffered by reason of his hours having beencut as of October 8, 1979.(f) Preserve and, upon request, make available, to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all records nec-essary to analyze the amounts of backpay and benefitsowing under the terms of this Order.(g) Post at its facility in Lahaina, Maui, Hawaii, thenotice which is attached and marked "Appendix."23Copies of the notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that the notices are notaltered, defaced, or covered by any other material.(h) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.To the extent that merit has not been found, the com-plaint is dismissed.23 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."